Citation Nr: 1632051	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.
 
 2.  Entitlement to an initial compensable disability rating for residuals of a right ring finger surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 through July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In April 2015, the Board denied the Veteran's claim for a compensable initial disability rating for residuals of surgery, right ring finger, and remanded the claim for entitlement to service connection for a left hip disability.  While the foregoing development was being performed, the Veteran appealed the Board's denial of a compensable initial disability rating for residuals of surgery, right ring finger to the United States Court of Appeals for Veterans Claims (Court).  In a November 2015 joint motion for partial remand (JMR), counsel for the Veteran and VA Secretary (the parties) argued that the Board failed to explain adequately why the Veteran's right ring finger disability did not warrant consideration of an extra-schedular disability rating under 38 CFR 3.321.  Specifically, the parties noted, the Board did not consider whether the Veteran's service-connected disabilities had a "collective impact" on the functioning of the Veteran's right ring finger such as to warrant consideration of an extra-schedular disability rating.  Johnson  v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014).  The parties' JMR was granted by the Court.  Thus, the Board's previous denial of a compensable initial disability rating for residuals of surgery, right ring finger, was vacated and remanded to the Board for further proceedings consistent with the parties' JMR.  In March 2016 the Board remanded the appeal for additional development, which has been completed.


FINDINGS OF FACT

1.  The Veteran's left hip disability (left sacroiliac joint dysfunction) was caused by the service-connected degenerative arthritis of the thoracolumbar spine.  

2.  The Veteran's right ring finger disability is manifested by occasional stiffness and swelling; a gap of less than once inch between his ring finger and the proximal transverse crease of the palm; and ankylosis.  It is also manifested by mild incomplete paralysis of the right ulnar nerve with decreased sensation in the right ring finger and no more than slight muscle impairment.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a left hip disability, to include left sacroiliac joint dysfunction, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for an increased 10 percent disability rating for a right ring finger disability have been met.  38 U.S.C.A. §§ 1155, 5107, (West 2014); 38 C.F.R. §§ 4.124, Diagnostic Code 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in February 2009 and October 2011.  The claims were last readjudicated in June 2016. 

The claim for a higher rating arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify has been satisfied.

In addition, VA's duty to assist has been met.  All available evidence pertaining to the appellant's claims has been obtained.  The record before the Board contains private treatment records, the appellant's statements, and service treatment records.  In addition, VA medical opinion reports have been obtained and associated with the claims folder.  Neither the appellant nor his attorney has identified any additional pertinent available evidence to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the appellant in the development of the facts pertinent to this claims.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

The Veteran claims entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.  In the alternative, the Veteran has claimed that his current left hip disability was incurred while stationed in Iraq.  He described injuring his left hip when he tripped and fell on his left hip while running to a staging area during a mortar rocket attack. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  


The evidence shows that the Veteran's "left hip disability" has been diagnosed as left sacroiliac joint dysfunction.  Having determined that the Veteran has a current disability, the remaining question before the Board is whether there is nexus between the current disability and his service or a service-connected disability.  

The service treatment records contain no complaints, history or findings consistent with a chronic left hip disability.  

On VA examination in February 2012 the Veteran reported a left hip injury during his Iraq deployment.  The examiner diagnosed bursitis.  He noted that the Veteran's gait and stance were within normal limits.  He opined that it was less likely than not that the Veteran's left hip disability was related to, secondary to, or a result of the service-connected knee disabilities.

VA treatment records in July 2013 noted complaints of back, hip and knee pain which the Veteran felt might be related.  A clinical treatment note in April 2014 contained findings of unstable gait due to low back pain, right knee pain and instability.

On VA examination in July 2015 the examiner noted painful left hip abduction and adduction.  X-rays of the hip were interpreted as being normal.  The examiner opined that it was less than likely than not that there was any left hip disability because while there was previous mention in the 2012 exam of bursitis, the Veteran made no mention during the 2015 examination and the medical record was absent for any treatment records for bursitis.  There was nothing to indicate that the disability of the left knee had any relationship to the left hip.  The examiner further noted that since there was no radiographic evidence to indicate a problem with the left hip there was no disability evident.

The Veteran underwent an additional VA examination in June 2016.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed sacroiliac joint dysfunction on the left, and opined that the left hip disability was as likely as not related to the service-connected back condition.  The examiner explained that the Veteran's service-connected back disability, degenerative arthritis thoracolumbar spine, would predispose the Veteran to develop sacroiliac joint dysfunction thereby establishing a causal relationship between the left sacroiliac joint dysfunction and the service-connected back condition.  

Resolving all reasonable doubt in the Veteran's favor, the weight of the competent and credible medical evidence demonstrates a nexus between the Veteran's current left sacroiliac joint dysfunction and the service-connected degenerative arthritis thoracolumbar spine.  Therefore, service connection for left sacroiliac joint dysfunction as secondary to degenerative arthritis thoracolumbar spine is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, supra.

Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The service treatment records show that the Veteran sustained a laceration to his right ring finger prior to service, but that this condition was permanently aggravated during service.  Service connection for residuals of surgery, right ring finger, was granted by a June 2009 rating decision, and an initial non compensable evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5227.

For the ring finger, zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For the fingers, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.

The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity; medical records show the Veteran to be right-handed, so the criteria for the major extremity apply.  Under Diagnostic Code 5227, a maximum zero percent rating is warranted for unfavorable or favorable ankylosis of the ring or little finger (whether on the major (dominant) or minor (non-dominant) hand). 38 C.F.R. § 4.71a, Diagnostic Code 5227. 

As the Veteran is in receipt of the maximum disability rating available under Diagnostic Code 5227, the Board also will consider other potentially applicable Diagnostic Codes in the Rating Schedule.  The Note to Diagnostic Code 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present.  Under Diagnostic Code 5230, a noncompensable rating is the maximum permitted for any limitation of motion of the major or minor ring (4th) finger.

On May 2009 VA examination, the Veteran complained of episodic pins and needles sensation in the right ring finger and also the right fifth finger.  These episodes occurred about twice a month and only upon pressure to his elbow, and lasted approximately three minutes.  He also reported occasional stiffness and swelling of the PIP joint, but no locking or dislocation.  The examiner described these episodes as flare ups since the Veteran denied daily pain.  The only limitation noted was that the Veteran had to "monitor hot and cold sensation."  He could flex the MP joint to 60 degrees and the PIP joint to 85 degrees.  He lacked 5 degrees full extension in the PIP joint.  Opposition strength was normal.  X-rays showed tiny bony densities at the base of the fourth proximal phalanx on the right, which the radiologist felt "could be from old trauma."  There was a 3.5 x 0.25 cm surgical scar on the PIP joint of the right ring finger that was hypopigmented.  It was not affixed to any underlying tissue.  It was nontender.  It did not inhibit the range of motion.  There was no ulceration or skin breakdown.  It blended well with the surrounding tissues.

A December 2012 VA treatment record shows that the Veteran had a mature scar along the radial side at the base of the ring finger, which appeared to have been a zig zag incision for scar correction.  He was unable to make a full fist due to stiffness of the PIP joint of the right ring finger.  Otherwise, motion was satisfactory.  The same stiffness of the PIP joint at the ring finger remained even with passive manipulation, but there was no evidence of pain with such manipulation. 

On January 2013 VA examination, the Veteran was unable to bend the tip of the distal phalanx.  There was a gap of less than once inch between the right ring finger and the proximal transverse crease of the palm.  Extension was limited by more than 30 degrees.  There was no evidence of painful motion.  There was no additional limitation of motion after repetitive testing, but there was less movement than normal in all of the right hand digits.  Grip strength was 4/5.  Ankylosis of the right ring finger was noted, but it did not result in limitation of motion of other digits or interference with overall function of the hand.  The Veteran denied flare-ups.  The examiner indicated that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  He also noted that the Veteran's right ring finger disability impacted the Veteran's ability to work in that it was difficult to grasp with the right hand.

On VA examination in June 2016, the examiner noted a diagnosis of flexor tendon release, right ring finger, with right thumb osteo post-op debridement.  The Veteran, who is right hand dominant, endorsed lasting pain and weakness in the right hand with daily flare-ups.  He denied additional loss of motion or discoordination in the right thumb or ring finger with flare-ups.  Symptoms were relieved with rest.  The Veteran also endorsed difficulty gripping with the right ring finger only.

Examination showed right hand grip was 5/5, including in the right thumb and ring finger.  Right hand sensation was normal with the exception of decreased sensation of the entire right ring finger and tip of right thumb.  Fingers were aligned normally.  He had positive Phalen' s and Tinel' s sign in the right wrist.  The examiner noted no atrophy in the right hand muscles.  The right long finger flexed at PIP joint.  He lacked 2 cm touching right ring finger to palm.  He was able to flex all remaining fingers to palmar crease.  The Veteran could oppose thumb to all fingers in the right hand.  The Veteran wore a brace for the right hand.  He was able to grip with the right hand, although not as well as with the left, mostly light weight and limited to a few minutes.  Due to loss of flexion ring finger right hand, he was unable to grip with it.  

The examiner noted a flat linear scar on the dorsum web region right of the ring finger.  The scar was not tender and lightened.  There was a Z-plasty scar on the anterior right hand region to MCP ring finger.  That scar was flat and nontender.  It was slightly lightened and measured 9 cm x .1 cm and thickened distally.  A third scar on the distal anterior hand, horizontal scar distal hand region that transected to the Z-plasty scar and just radial.  A fourth linear scar was noted along entire right ring finger medially, measuring 6.5 cm x.1 cm.   The scar was not tender.  The examiner noted that the scars were not painful.  

The examiner reiterated that symptoms and residuals of right ring finger surgery included loss of sensation of the right ring finger and loss of motion MCP, PIP, and DIP joints.  The examiner attributed loss of sensation to his ring finger, as opposed to the service-connected carpal tunnel syndrome, because there was no motor loss, rather there was sensory loss.  Loss of sensation was mild and involved interdigital nerves and the ulnar nerve of the right hand.  Functional impairment of the ring finger included loss of ability to grip and hold objects with the right ring finger, but not with the other fingers of the right hand.  The examiner noted that although the Veteran exhibited loss of motion of the right thumb and right ring finger, he had good overall function of the hand.   There was no weakness, discoordination, or additional loss of motion right hand or fingers with repeated motion.  Occupationally, the examiner noted no sedentary restrictions.  

Here, although the evidence shows that symptoms inclusive of occasional swelling and stiffness associated with the Veteran's right ring finger disability have resulted in limitation of motion, limitation of motion of the ring finger warrants a noncompensable rating under Diagnostic Code 5230.  Similarly, even unfavorable ankylosis of the ring finger warrants only a noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227.  Moreover, the evidence does not show that the Veteran's disability picture approximates amputation of the right ring finger, which could warrant a higher rating based on the location of the amputation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  This is so even with consideration of painful motion and other factors.  Therefore, a compensable rating is not warranted for residuals of surgery, right ring finger, under the diagnostic codes pertaining to limitation of motion or amputation of the ring finger.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board does not find that Diagnostic Code 5010 is appropriate for evaluating the Veteran's right ring finger disability as arthritis has not been substantiated by x-ray findings.  The May 2009 x-ray report only indicates the presence of tiny bony densities that "could be from old trauma."  No VA examiner provided a diagnosis of arthritis or degenerative changes even after x-rays were taken of the right hand. Thus, any diagnostic code pertaining to arthritis is not applicable to the Veteran's claim.

Nor is there evidence of ankylosis of the fourth and another finger of the right hand, or of loss of function due to flare-ups, weakness, or lack of endurance that may be equivalent to ankylosis of the fourth and another finger, under Diagnostic Code  5223. 

In addition to limitation of motion, throughout the appeal the Veteran has reported experiencing an occasional "pins and needles" sensation and numbness, along with a weakened grip strength.  Thus, the Board finds that diagnostic codes pertaining to neurologic and muscle impairment are applicable.

Turning first to diagnostic criteria pertaining to neurologic impairment, Diagnostic Code 8516 provides ratings for paralysis of the ulnar nerve.  38 C.F.R. § 4.124a.  It assigns the following disability ratings for incomplete paralysis of the ulnar nerve of the major upper extremity: 10 percent for mild paralysis; 30 percent for moderate paralysis; and 40 percent for severe paralysis.  Diagnostic Code 8516 also assigns the following disability ratings for incomplete paralysis of the ulnar nerve of the minor upper extremity: 10 percent for mild paralysis; 20 percent for moderate paralysis; and 30 percent for severe paralysis.  A 60 percent rating and a 50 percent rating are assigned for complete paralysis of the ulnar nerve of the major and minor extremity, respectively.  The 60 percent and 50 percent ratings contemplate a "griffin claw" deformity due to flexor contraction of the right and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the right and little fingers, an inability to spread (or reverse) the fingers, an inability to adduct the thumb, and weakness of the flexion of the wrist.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  Use of terminology such as 'severe' by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Combined nerve injuries should be rated by reference to nerve involvement, or if sufficient in extent, consider radicular group ratings.  C.F.R. § 4.124a, Note following Diagnostic Code 8719.

Although service connection is currently in effect for right wrist carpal tunnel syndrome, rated as noncompensably disabling under Diagnostic Code 8515, for impairment of the median nerve, the VA examiner in June 2016 attributed the Veteran's reported loss of sensation to the right ring finger, as opposed to the service-connected carpal tunnel syndrome because it was sensory loss as opposed to motor loss.  There was functional impairment due to the ring finger including loss of ability to grip and hold objects with the right ring finger, but not with the other fingers of the right hand.  Loss of sensation was mild in degree and involved the interdigital nerves and the ulnar nerve of the right hand.  As such, the Board finds that there is ulnar nerve impairment that has been classified as mild and sensory in nature, consistent with mild incomplete paralysis of the ulnar nerve, thus warranting a 10 percent evaluation.  The preponderance of the evidence is against a higher evaluation.  On VA examination in June 2016, his hand grip strength was 5/5.  No other neurological deficit attributable to ulnar neuropathy has been identified.  Accordingly, a 10 percent evaluation, and no higher, is warranted for the Veteran's right hand ulnar neuropathy pursuant to the diagnostic criteria addressing the peripheral nerves.  

Turning next to the diagnostic criteria pertaining to muscle impairment, the factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  A slight disability does not result in a compensable rating.  A moderate disability of muscles is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  History and complaint characteristic of moderate disability of muscle includes service department records or other evidence of in-service treatment for the wound.  For a finding of moderate disability of muscle, there should be record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.   Objective findings characteristic of moderate muscle disability include small or linear entrance and (if present) exit scars, indicating a short track of the missile through muscle tissue.  For moderate muscle injury, there should be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

In this case, the Board finds that the evidence clearly does not fit the criteria for a "moderate" muscle disability, such that a compensable rating could be assigned under Diagnostic Code 5307 or Diagnostic Code 5308.  Here the Veteran has not made any subjective complaints regarding any of the cardinal signs and symptoms of muscle disability other than weakness.  As noted, on objective examination cardinal signs and symptoms were not found other than weakness; the Veteran had hand grip strength that was at worst 4/5.  Moreover, there is no evidence of fascia defects or loss of muscle substance or function.  The VA examiners have consistently noted the absence of muscle atrophy.  Thus, the Veteran's service-connected right ring finger disability involves, at most, slight muscle injury and, as such, a compensable rating pursuant to Diagnostic Code 5307 or Diagnostic Code 5308 is not warranted.  Moreover, VA law prohibits the assignment of a combined rating for muscle injury with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions; such is not the case here.  38 C.F.R. § 4.55.  In the instant case, the evidence does not show separate functions affected by the muscle and nerve impairments.  The nerve damage symptomatology overlaps with that of the muscle injury and includes the same complaints of pain, weakness, and numbness.

Finally, there is no evidence of record which suggests that the Veteran's right ring finger scars are painful, tender, or cause limitation of motion.  Thus, the criteria for a separate compensable rating under Diagnostic Codes 7801-7805 are not met.

As shown above, and as required by Schafrath, 1 Vet. App. at 59, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In so doing, the Board has found that a 10 percent rating, and no higher, for neurological manifestations of the Veteran's residuals of surgery, right ring finger, is warranted for the entire period on appeal.  

In summary, the Board concludes that a 10 percent rating is warranted for the entire appeal period and the preponderance of the evidence is against granting a rating higher than 10 percent for any other period on appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 55 (1990).

Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

Here, the schedular criteria reasonably describe the Veteran's residuals of right ring finger surgery.  In other words, the Veteran's complaints of limitation of motion, pain, numbness, and tingling are already contemplated by the rating schedule.  As explained in detail above, the Veteran's right ring finger disability has been manifested by symptoms of decreased grip strength, numbness, stiffness, limitation of flexion causing sensory impairment, and scar residuals with no disabling effects.  The pertinent diagnostic codes appropriately contemplate symptoms of these disabilities.  Hence, the rating criteria reasonably describe the Veteran's disability, and provide for additional or more severe symptoms than currently shown by the evidence.   In short, there is no indication in the record that the average industrial impairment from his right ring finger disability would be in excess of that contemplated by the ratings provided in the rating schedule.  In sum, a comparison of the Veteran's residuals of right ring finger surgery and associated functional impairment and the schedular criteria does not show "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

In the alternative, even if the first Thun element was satisfied, related factors such as marked interference with employability or frequent periods of hospitalization have not been shown.  In this regard, while the VA examiners have reported that the impact that Veteran's condition on his ability to work is difficulty grasping with the right hand, there is no indication that this amounts to marked interference with employment.  Moreover, the Veteran has not reported that he lost any time from work as a result of his right ring finger disability, and the June 2016 VA examiner concluded that the right ring finger disability had no significant effects on sedentary employment.  In other words, the Board finds the evidence does not reflect that the Veteran's residuals of right ring finger surgery markedly interfere with his ability to work.  Additionally, there is no evidence that the right ring finger condition has resulted in frequent periods of hospitalization.  Thus, the second Thun element is not satisfied.

The November 2015 JMR directed the Board to also address the applicability of Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), which held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral under § 3.321(b) is warranted.  In a recent precedential decision, Court held that the effects of other service-connected disabilities on the disability at issue are only for consideration when argued by the claimant or reasonably raised by the record.  See Yancy v. McDonald, 27 Vet.App. 484, 496 (2016).  In this regard, when considering whether referral is warranted based on the combined effects of a veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  "If the schedular evaluations reasonably contemplate the Veteran's symptomatology-including any symptoms resulting from the combined effects of multiple service-connected disabilities-then the first Thun step is not satisfied, and referral is not warranted."  Id.   The Court has held that "[a]lthough the Board must consider any combined effects resulting from all of the Veteran service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status[.]"  Id.  

The evidence of record does not indicate, that his service-connected degenerative arthritis thoracolumbar spine, lateral epicondylitis, left elbow, bilateral knee disabilities, gastroesophageal reflux disorder, residuals of a right thumb injury, residuals of a left rotator cuff injury, right Achilles tendonitis, residuals of surgery, degenerative arthritis of the cervical spine, chronic left ankle tendonitis, bilateral pes planus, residuals of boxer fracture to the left hand, choroidal nevus of the right eye with presbyopia, allergic rhinitis, hypertension, hemorrhoids, erectile dysfunction and bilateral carpal tunnel syndrome, impact his right ring finger disability so as to produce symptoms or functional impairment not reasonably described under the schedular criteria.   

In sum, the preponderance of the evidence is against referral for extraschedular consideration of the evaluation of the Veteran's right ring finger disability.  Consequently, the benefit-of-the-doubt rule does not apply, and referral for extraschedular consideration is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for left sacroiliac joint dysfunction as secondary to degenerative arthritis of the thoracolumbar spine is granted.
 
An initial compensable disability rating of 10 percent for residuals of right ring finger surgery is granted subject to the laws and regulations governing the payment of the monetary benefits.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


